NO. 07-05-0085-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

AUGUST 24, 2005

______________________________

ELIAS GASSOUMOV, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE
_________________________________

FROM THE COUNTY COURT AT LAW NO. 1 OF POTTER COUNTY;

NO. 108,704; HONORABLE W. F. "CORKY" ROBERTS, JUDGE
_______________________________


Before REAVIS and CAMPBELL and HANCOCK, JJ.
MEMORANDUM OPINION

 Appellant Elias Gassoumov appeals from a conviction for the offense of resisting
arrest with punishment assessed at confinement for one year and a fine of $4,000.00.  We
affirm.
	Appellant was charged by an information with the offense of resisting arrest. 
Appellant was found guilty of the offense by a jury.  Punishment was tried to the court and
a sentence of confinement for one year and a fine of $4,000.00 was assessed.  Notice of
appeal was given and the trial court certified as to appellant's right to appeal.  Counsel was
appointed to represent appellant during the appeal.  
	Appellant's appointed counsel has filed a Motion to Withdraw and a Brief in support
thereof.  In support of the motion, counsel has certified that, in compliance with Anders v.
California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), the record has
been diligently reviewed.  Counsel has concluded the record reflects no reversible error or
grounds upon which a non-frivolous appeal can arguably be predicated.  Counsel thus
concludes that the appeal is frivolous.
	Counsel has attached exhibits showing that a copy of the Anders brief and Motion
to Withdraw have been forwarded to appellant, and that counsel has appropriately advised
appellant of his right to review the record and file a response to counsel's motion and brief. 
Appellant has not filed a response.
	We have made an independent examination of the record to determine whether
there are any arguable grounds meriting appeal.  See Penson v. Ohio, 488 U.S. 75, 82-83,
109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511
(Tex.Crim.App. 1991).  We have found no such grounds.  We agree that the appeal is
frivolous.  
	Accordingly, counsel's Motion to Withdraw is granted.  The judgment of the trial
court is affirmed.
						Mackey K. Hancock
						        Justice

ecord ordered above and
shall be filed with the Clerk of this Court by March 3, 2008.  

 	Per Curiam
Do not publish.